DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
                                                         Status of claims
Claims 36 and 42-46 as amended on 12/21/2020 are pending and under examination.
                                                Response to Arguments
Applicant’s arguments filed on 12/21/2020 with respect to the claims as amended on 12/21/2020 have been fully considered and are persuasive. 
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 7,807,645 (Akassouglou) has been withdrawn because the cited reference does not discloses a method for a high throughput microglia cell based assay that simultaneously identifies and/or measures both a toxicity of a test compound and an inhibition of LPS activation of microglia by the test compound by measuring phenotypic cell end points within the claimed ranges of surface areas of microglial cells under treatment as claimed. 
Claim rejection under 35 U.S.C. 103 as being unpatentable over US 8,198,234 (Laskowitz et al), US 7,807,645 (Akassouglou) and US 8,841,326 (Vander Jagt et al) has been withdrawn because none of the cited documents, alone or in combination, disclose or suggest inhibition of LPS microglial activation, a high throughput high content assay that simultaneously measures both inhibition of activation and toxicity by the claimed size parameters for determining inhibition of activation and toxicity, thereby, the cited documents do not render the instantly claimed invention obvious.
Claims 36 and 42-46 are free from prior art and allowed. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Vera Afremova
May 25, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653